10

11

12

13

14

15

16

18

19

20

21

22

23

THE HONORABLE DAVID W. CHRISTEL

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA, et al., No: C70-9213

Plaintiff(s), Subproceeding 89-3-12
(Skokomish Indian Tribe v. Gold
V. Coast Oyster LLC et al.)

State of Washington, et al., STIPULATED MOTION TO
MODIFY ORDER SETTING TRIAL
Defendant(s). AND PRETRIAL DATES

Note date: July 30, 2019

 

 

I. INTRODUCTION
The Parties respectfully seek modification of the Order Setting Trial and Pretrial
Dates (“Order’’) (Dkt. 21820) to allow Interested Parties to file pre-trial statements, if
necessary, by August 23. The modification would result in no changes to the existing
dates in the Order.
Il. ARGUMENT
The Order states in part, “These are firm dates that can be changed only by order

of the Court, not by agreement of counsel or parties. The Court will alter these dates only

upon good cause shown;....” Dkt. 21820 at p. 2. For the following reasons, there is
STIPULATED MOTION TO MODIFY SCHEDULING Squaxin Island Legal Department
ORDER - Page 1 3711 SE Old Olympic Hwy
United States of America, et al. v. State of Washington, et al. Shelton, Washington 98584

No. C70-9213 / Subproceeding: 89-3-12 (360) 432-1771

 
—

i)

 

10
11
12
13
14
15 |
16
17
18
19
20
21

22

 

 

v3 |

good cause to add a date for Interested Parties to file pretrial statements, particularly
when doing so will not change any other date in the Order.

The Order currently does not include a date for the Interested Parties to submit
pre-trial statements. Such statements may not be necessary, but the Interested Parties will
not know that until after they have reviewed the main parties’ pretrial statements.
Vacation schedules make it impossible to file pretrial statements from August 14-21.

The Interested Parties do not envision taking position(s) on the potential factual
disputes between the main parties. Their respective interests are in ensuring an accurate
interpretation and application of the legal principles in the Shellfish Implementation Plan
and in other published United States v. Washington orders. As a result, if the Interested
Party State or Tribe submits a pretrial statement, it would only be reactive to legal
positions articulated by the main parties with which an Interested Party either disagrees
or possibly concurs. (The Interested Parties may also include their positions in the
proposed Pretrial Order and separately file Pretrial Briefs.)

Finally, as noted earlier, adding a date for Interested Parties to file pretrial
statements will not alter any other dates in the Order.

Ill. CONCLUSION
For the reasons stated herein, the Interested Parties respectfully request that the

Court modify the Order to state that Interested Party pretrial statements are due on

August 23.
STIPULATED MOTION TO MODIFY SCHEDULING Squaxin Island Legal Department
ORDER - Page 2 3711 SE Old Olympic Hwy
United States of America, et al. v. State of Washington, et al. Shelton, Washington 98584

No. C70-9213 / Subproceeding: 89-3-12 (360) 432-1771

 
10

11

12

13

14

15

16

17

18

19

20

Zl

22

23

DATED this 14th day of August, 2019.

IT IS SO ORDERED

Wolfs

David W. Christel
United States Magistrate Judge

Respectfully submitted this 30" day of July, 2019.

SQUAXIN ISLAND TRIBE

/s/Sharon Haensly
Sharon Haensly, WSBA No. 18158
Kevin Lyon, WSBA No. 15076
3711 SE Old Olympic Hwy
Shelton, WA 98584
Phone: 360.432.1771
Fax: 360.432.3699
E-Mail: shaensly@squaxin.us

klyon@squaxin.us

ROBERT W. FERGUSON
Attorney General

/s/ Joseph V.Panesko
Michael S. Grossman, WSBA No. 15293
Joseph V. Panesko, WSBA No. 25289
Assistant Attorneys General
1125 Washington St. SE
Olympia, 98504-0111
Phone: 360.586.3550; mike.grossmann@atg.wa.gov
Phone: 3360.586.0643; joe.paneskoWatg.wa.gov

SKOKOMISH TRIBE

/s/ Earle David Lees
Earle David Lees, III], WSBA No. 30017
Skokomish Tribal Attorney
N.80 Tribal Center Road
Skokomish, WA 98584

STIPULATED MOTION TO MODIFY SCHEDULING
ORDER - Page 3

United States of America, et al. v. State of Washington, et al.
No. C70-9213 / Subproceeding: 89-3-12

Squaxin Island Legal Department
3711 SE Old Olympic Hwy
Shelton, Washington 98584

(360) 432-1771

 
_—

bo

w

ps

tn

a

10

11

2

13

14

15

16

17

18

19

20

21

22

23

 

360-877-2100
Fax: 360-877-2104
Email: elees@skokomish.org

GOLD COAST OYSTER LLC

/s/ Michael Johns
Michael Johns, WSBA No. 22054
7525 Pioneer Way
Suite 202
Gig Harbor, WA 98335
253-858-8606
Fax: 253-858-8646
mike@rjh-legal.com

JAMESTOWN S’KLALLAM AND PORT GAMBLE S’KLALLAM TRIBES

/s/ Lauren Rasmussen
Lauren Rasmussen, WSBA No. 33256
Law Offices of Lauren P. Rasmussen
1904 3rd Avenue Ste. 1030
Securities Bldg.
Seattle, WA 98101-1170
206-623-0900
Fax: 206-623-1432
lauren@rasmussen-law.com

LOWER ELWHA KLALLAM TRIBE

/s/ Steve Suagee
Steve Suagee, WSBA No. 26776
Lower Elwha Klallam Tribe
2851 Lower Elwha Road
Port Angeles, WA 98363
Tel: 360-452-8471, ext. 7435
Tel: 360-461-2989
steve.suagee@elwha.org

STIPULATED MOTION TO MODIFY SCHEDULING
ORDER - Page 4

United States of America, et al. v. State of Washington, et al.
No. C70-9213 / Subproceeding: 89-3-12

Squaxin Island Legal Department
3711 SE Old Olympic Hwy
Shelton, Washington 98584

(360) 432-1771

 
10

11

12

13

14

15

16

17

18

is

20

21

22

23

NISQUALLY INDIAN TRIBE

/s/ Jay Manning
Jay Manning, WSBA # 13579
Meghan Gavin, WSBA #50124
Cascadia Law Group
606 Columbia St. NW, Suite 212
Olympia, WA 98501
Phone: (360) 786-5057
Fax: (360) 786-1835
Email: jmanning@cascadialaw.com;

mgavin@cascadialaw.com

SWINOMISH INDIAN TRIBAL COMMUNITY

/s/ Emily Haley
Emily Rae Hutchinson Haley, WSBA #38284
James Miller Jannetta, WSBA #36525
11404 Moorage Way
La Conner, WA 98257
360-466-7248
Fax: 360-466-5309
Email: jjannetta@swinomish.nsn.us
ehaley@swinomish.nsn.us

TULALIP TRIBES

/s/ Mason Morisset
Mason D. Morisset, WSBA No. 00273
Morisset, Schlosser, Jozwiak & Somerville
1115 Norton Building
801 Second Avenue
Seattle, WA 98104-1509
Tel: 206-386-5200
mmorisset@msaj.com

SUQUAMISH INDIAN TRIBE

/s/ James Rittenhouse Bellis
James Rittenhouse Bellis, WSBA #29226
Office of Suquamish Tribal Attorney
P.O. Box 498
Suquamish, Washington 98392-0498

STIPULATED MOTION TO MODIFY SCHEDULING
ORDER - Page 5

United States of America, et al. v. State of Washington, et al.

No. C70-9213 / Subproceeding: 89-3-12

Squaxin Island Legal Department
3711 SE Old Olympic Hwy
Shelton, Washington 98584

(360) 432-1771

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Phone: (360) 394-8501
rbellis@suquamish.nsn.us

CERTIFICATE OF SERVICE

I hereby certify that on July 30, 2019, I electronically filed the aforementioned,
along with the Proposed Order, with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to the persons required to be served in this

subproceeding whose names appear on the Master Service List:

s/Sharon Haensly

 

Sharon Haensly
Squaxin Island Legal Department

STIPULATED MOTION TO MODIFY SCHEDULING Squaxin Island Legal Department
ORDER - Page 6 3711 SE Old Olympic Hwy
United States of America, et al. v. State of Washington, et al. Shelton, Washington 98584

No. C70-9213 / Subproceeding: 89-3-12 (360) 432-1771

 
